Citation Nr: 1021900	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  09-24 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Debra Bredehorst

INTRODUCTION

The Veteran served on active duty from October 1965 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision by the 
Pittsburgh RO that granted service connection for bilateral 
hearing loss, rated 0 percent disabling, effective September 
28, 2005, the date the claim was received.  At the hearing, 
the Veteran submitted additional evidence and waived initial 
RO consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a July 2009 statement, the Veteran reported that he 
underwent a private hearing evaluation the prior year and 
that he was told his hearing was worse.  His March 2010 
testimony was also to the effect that his hearing worsened 
every year.  Since the most recent VA examination was in 
April 2007, the Veteran should be afforded the opportunity to 
undergo a contemporaneous VA examination to assess the 
current nature, extent and severity of his bilateral hearing 
loss.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

The Veteran is hereby notified that it is his responsibility 
to report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
examination to determine the nature and 
severity of his bilateral hearing loss.  
The claims folder must be made available 
for the examiner to review.  All 
indicated studies should be performed, 
and all findings should be reported in 
detail and must include the effect of the 
Veteran's hearing loss disability on 
occupational functioning and daily 
activities.

2.  Readjudicate the issue on appeal in 
light of all of the evidence of record.  
If the benefit is not granted, furnish 
the Veteran and his representative with a 
supplemental statement of the case and 
afford an opportunity to respond before 
returning the record to the Board for 
future review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


